Exhibit 10.20

September 28, 2006

Magnus Böcker

President and Chief Executive Officer

OMX AB

Norrlandsgatan 31

SE-105 78 Stockholm

Sweden

Roland Tibell

President

OMX (US) Inc.

140 Broadway, 25th Floor

New York, NY 10005

Gentlemen:

Reference is made to the Agreement (“Agreement”) dated August 8, 2006 among OMX
AB (“OMX AB” or “Guarantor”), OMX (US), Inc. (“OMX US” or “Licensor”), and
International Securities Exchange, LLC, as successor in interest to
International Securities Exchange, Inc. (“ISE” or “Licensee”). Capitalized terms
used herein but not defined herein shall have the meanings ascribed to them in
the Agreement.

As we recently advised you, on September 14, 2006, the Board of Directors of ISE
approved the Agreement, subject to the execution of an amendment to the
Agreement which grants ISE certain rights in the event OMX AB undergoes a
change-in-control. The purpose of this letter agreement is to evidence that
amendment (“Amendment”). Thus, upon execution of this Amendment, the Agreement
shall become a binding commitment between the Parties, and the date of such
execution shall be deemed to be the Effective Date of the Agreement.

The Agreement is amended to (i) replace, in its entirety, Schedule 3 to the
Agreement with the Schedule 3 annexed as Exhibit A to this letter agreement, and
(ii) insert the following section on page 9, immediately following the section
entitled “Opt-Out” and immediately preceding the section entitled “Link
Software.”

 

Change in Control; Information Barrier:    In the event Guarantor undergoes a
“change in control,” as defined below, then Licensee shall have the right to
opt-out of (or terminate) this Agreement, the NextGen DLA, and the NextGen SA.
The right to opt-out is only valid for a period of [***] from the effective date
of such change in control. For purposes of this Agreement, the term “change in
control” means an event where any single person or group of persons acting in
concert acquires control of the direct or indirect interest in the relevant
share capital of Guarantor, as a result of which that person or group of persons
has a direct or indirect interest in more than 50% of the relevant share capital
of Guarantor. In the event Licensee opts-out of this Agreement, the NextGen DLA,
and the NextGen SA, then Licensor shall retain all License Fee monthly
installments previously paid by Licensee, and Licensee shall, within [***] of
such opt-out, pay Licensor an opt-out penalty fee, the amount of which
represents [***]% of the present value of the remaining License Fee monthly
installments that would have been paid by Licensee (assuming an unadjusted total
License Fee of 6 MUSD), subject to a [***]% discount factor, as set forth in
Schedule 3 of this Agreement. For example, if Licensee opts-out in month 25, the
amount of the opt-out penalty shall be USD [***].    If, for any reason
(including, but not limited to, a change in control or the creation of some
other strategic relationship), an individual that is affiliated with a
competitor of Licensee (as reasonably determined by Licensee) is appointed to
the Board of Directors

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respected to the
omitted portions.



--------------------------------------------------------------------------------

  of OMX AB (or any of its affiliates or subsidiaries), becomes an employee of
OMX AB (or any of its affiliates or subsidiaries), or is otherwise is placed in
a position that would entitle him or her to have access to any proprietary or
confidential information of Licensee, then OMX AB shall erect an “information
barrier,” as defined below, to prevent the disclosure of proprietary or
confidential information of Licensee to such individual. For purposes of this
Agreement, the term “information barrier” means an informational control
arrangement that is embodied in written procedures which assure that no
proprietary or confidential information of Licensee disclosed to OMX AB (or any
of its affiliates or subsidiaries) is made available to such individual. That
is, such individual shall be “walled-off,” so that he or she will not have any
contact whatsoever with any other employees, officers, directors,
representatives, and advisors of OMX AB (or any of its affiliates or
subsidiaries) on matters related to the proprietary or confidential information
of Licensee. Solely by way of example and not as a limitation, such individual
shall not be present, physically or through technology, at any meeting,
conference, discussion, or proceeding at which the proprietary or confidential
information of Licensee is available or discussed, nor shall such individual be
provided any documents or have access to files (including computer files) that
contain proprietary or confidential information of Licensee. Each such
individual and each employee, officer, director, representative, and advisor of
OMX AB (or any of its affiliates or subsidiaries) that has access to any
proprietary or confidential information of Licensee shall sign a document in
which they acknowledge receipt of, and agree to comply with, the information
barrier written procedures. The OMX AB General Counsel shall be appointed to
assure that the information controls are followed and to take responsibility for
ensuring that all applicable persons have signed the written acknowledgement.
This obligation to erect and maintain an information barrier (i) becomes a
binding obligation as of the Effective Date, such that it shall also apply
during the period that Licensee utilizes CLICK, and (ii) shall survive any
termination or opt-out of this Agreement, and shall continue in full force and
effect for so long as Licensee remains a customer of Licensor.

This letter agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
letter agreement. Each Party represents and warrants that (i) it has full
corporate power and authority to enter into this letter agreement, and (ii) its
performance does not violate any laws, regulations or agreements applicable to
it.

If you agree with the foregoing, please sign in the space provided below and
return one executed copy of this letter to my attention at the address indicated
above.

Sincerely,

 

International Securities Exchange, LLC By:  

/s/ Gary Katz

  Gary Katz   Chief Operating Officer



--------------------------------------------------------------------------------

Acknowledged and agreed:

 

OMX AB By:  

/s/ Magnus Böcker

  Magnus Böcker   President and CEO OMX (US), Inc. By:  

/s/ Roland Tibell

  Roland Tibell   President